DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.
 
Response to Amendment
Applicants’ submission, filed on 10/04/2021, in response to claims 1-3, 5-10, and 12-13 rejection from the final office action (04/15/2021), by amending claims 1, 3, 5-10, and 12 is entered and will be addressed below.
The examiner notices Applicants did not cite support for the amendment.
Election/Restrictions
Claims 4 and 11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II and Species B, there being no allowable generic or linking claim. 
Claim Interpretations
The “a heater for enhancing phase change to vapor” of claim 7, “for phase change to vapor” of claim 12 are considered an intended use of the apparatus. Any heater that is capable of enhancing phase change to vapor is considered read into the claim.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-3, 5-10, and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly amended limitations “A precursor aerosol reducing vessel, consisting of: …”, of claim 1, “further consisting of” of claims 3, 6, 7, and 8 do not have support in Applicants’ Specification. 
For example, does claim 1 require “consisting of …. a directional turn” that excludes a “second directional turn” and “a third length” while Applicants Fig. 1 show many directional turns and more than two lengths. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-10, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
consisting of: …”, of claim 1, “further consisting of” of claims 3, 6, 7, and 8 is not clear because claim 1 “consisting of” excludes other components while the “further consisting of” requires other components.
Furthermore, “consisting of a top surface; a bottom surface” of claim 1, does that means there should be no “a side surface”?


Consistent with Applicants’ Specification, the “consisting of” is considered it may include other components.

Dependent claims 2-3, 5-10, and 12-13 are also rejected under USC 112(a) and 112(b) at least due to dependency to rejected claim 1.
 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 7-8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porter et al. (US 20020121249, hereafter ‘249).
‘249 teaches all limitations of:
Claim 1: Vaporizer (title) as shown in FIG. 13, a mixing slot for atomizing a liquid into a gas stream, and a mixture heating slot for vaporizing the atomized liquid in the mixture are combined to form a vaporizer 64E. A base member 16E has a mixing slot consisting of: a top surface; a bottom surface”, see 112(a) and (b) rejection above and all the “consisting of” in the following claims);
A liquid inlet 80 is in fluidic communication with mixing point 66 of mixing slot 62 ([0061], Mixture heating slot 72 has a mixture inlet 90 and a mixture outlet 92 ([0065], 2nd sentence, the claimed “an entrance; an exit”, either inlet 80 or mixture inlet 90 is the claimed “an entrance”);
Dividing the serpentine path into an upstream first section and a downstream second section, both with some number of directional turns (the claimed “a flow conduit positioned between the entrance and the exit, the flow conduit having a first section and a second section, the second section positioned fluidly downstream of, and in fluid communication with, the first section; wherein the first section has a directional turn; wherein the second section has a first length, a flow direction reversing turn positioned fluidly downstream of, and in fluid communication with, the first length, and a second length positioned fluidly downstream of, and in fluid communication with, the flow direction reversing turn; and wherein the first length is approximately parallel to the second length“).
consisting of a cover to cover the flow conduit”).
	Claim 5: Fig. 13 shows the base 16E and faceplates are rectangular (the claimed “wherein the top surface has a shape selected from circle, oval, square, rectangle, serpentine shape, and combinations thereof”).
	Claims 7 and 12: The mixture stream is heated in mixture heating slot 72, vaporizing the atomized liquid in the mixture to form a vapor mixture which exits base 16E via outlet 92 ([0065], last sentence, the claimed “further consisting of a heater for enhancing phase change to vapor” of claim 7 and “wherein the directional turns maximize residence time of the aerosols in the precursor aerosol reducing vessel for phase change to vapor” of claim 12, note phase change is intended use, see claim interpretation).
	Claim 8: One or more flow/processing devices 12 are mounted on respective interconnects 24. Interconnects 24 are mounted to base 16 via a mounting means, such as bolts (not shown), that are positioned through mounting holes 26. In an exemplary embodiment, mounting bolts are bolted to threaded interconnect apertures 28. In an exemplary embodiment, interconnects 24 are removable to allow for repair, maintenance, replacement or redesign of the IFDS and/or its component parts ([0033], note base 16E of Fig. 13 is one embodiment of base 13 of Fig. 2, the claimed “further consisting of mounting holes for mounting the precursor aerosol reducing vessel to a lid of a container or another precursor aerosol reducing vessel”, note “a container” .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 6, 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘249, as being applied to claim 1 rejection above, in view of Lee et al. (US 20070079759, hereafter ‘759).
‘249 further teaches some limitations of:
Claim 2: Fig. 13 shows the heating slot 72 is circular (see also circle near outlet 92, the claimed “wherein the cross-section has a shape that is selected from group consisting of at least a partial of a circle, at least of an oval, at least a partial of a square, a least a partial of a rectangle, and combinations thereof”).

‘249 does not teach the other limitations of:
Claim 2: wherein the flow conduit has a cross-section having a cross section area that decreases between the entrance and the exit.
Claim 6: further consisting of a screen positioned at the entrance configured to reduce aerosol entering the precursor aerosol reducing vessel.


‘759 is analogous art in the field of ampoule Splash Guard Apparatus (title), Ampoule 100 may include an ampoule, a canister, a bubbler, a cartridge or other container used for containing or dispersing chemical precursors ([0027], 2nd sentence), Chemical precursor 416 that is agitated (e.g., bumped or splashed) may form precursor droplets that are entrained within the carrier gas ([0055], 2nd sentence). ’759 teaches that Trap 450 includes trap body 452 containing and a plurality of interleaved baffles 454 … The surface area of baffles 454 provides an exposed area to adhere precursor droplets that may be entrained within the flowing process gas. The downward angle of baffles 454 allows any precursor droplets accumulated within trap 450 to flow downward and back into ampoule 400 (Fig. 4A, [0055], 2nd half), ampoule 400 further contains splash guard 420 attached to inner lid surface 404 … Alternatively, splash guard 420 may be positioned onto inner lid surface by other techniques, such as with an adhesion or a welding ([0051]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a downward angle, as taught by ‘759, to the bottom of the mixture heating slot 72 of ‘249 (as a result, the cross section is reducing toward exit, the limitation of claims 2 and 13), for the purpose of flowing precursor back, as taught by ‘249 ([0055], last sentence). Furthermore, to have 

‘249 is silent on the details of liquid supply. 

The combination of ‘249 and ‘759 further teaches the limitations of:
Claim 9: Gas delivery system 102 generally includes process chamber 106 coupled to gas panel 104 (‘759, Fig. 1, [0025], 2nd sentence), Ampoule 200 contains body assembly 201 to store a chemical precursor and lid assembly 204 with lid 206 (Fig. 2A, [0035], 2nd sentence, the claimed “A container for delivering a chemical precursor to a process tool, consisting of: a sidewall; a base; a lid; an outlet; at one aerosol-free vessel in claim 1 mounted on the lid”);
By placing the fluid delivery system 15 including base 16E of ‘259 on the ampoule 200 as the liquid supply (the claimed “a precursor aerosol reducing vessel according to claim 1 mounted on the lid”);
Lid assembly 204 contains inlet assembly 203 and outlet assembly 213 positioned on lid 206 to allow gas flow into and out of ampoule 200. Inlet assembly 203 contains pneumatic valve assembly 210a, conduit 211a manual valve assembly 212a and gas inlet 230, while outlet assembly 213 contains pneumatic valve assembly 210b, conduit 211b, manual valve assembly 212b and gas outlet 232 ([0038], the claimed “an inlet tube passing through the lid; and an outlet passing through the lid; wherein the 
	Claim 10: Gas delivery system 102 generally includes process chamber 106 coupled to gas panel 104 (Fig. 1, [0025], 2nd sentence), Ampoule 200 contains body assembly 201 to store a chemical precursor and lid assembly 204 with lid 206 (Fig. 2A, [0035], 2nd sentence, the claimed “A system for storage and delivery of a chemical precursor to a process tool, consisting of: a container for delivering a chemical precursor to a process tool, comprising: a sidewall; a base; a lid”);
By placing the fluid delivery system 15 including base 16E of ‘259 on the ampoule 200 as the liquid supply (the claimed “a precursor aerosol reducing vessel according to claim 1 mounted on the lid”);
Lid assembly 204 contains inlet assembly 203 and outlet assembly 213 positioned on lid 206 to allow gas flow into and out of ampoule 200. Inlet assembly 203 contains pneumatic valve assembly 210a, conduit 211a manual valve assembly 212a and gas inlet 230, while outlet assembly 213 contains pneumatic valve assembly 210b, conduit 211b, manual valve assembly 212b and gas outlet 232 ([0038], the claimed “an inlet tube passing through the lid; and an outlet tube passing through the lid; wherein the outlet tube is in fluid communication with the exit of the precursor aerosol reducing vessel; and vapor of a chemical precursor from the outlet of the container”, see also Fig. 4A upper right).
.

Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive.
In regarding to 112(b) rejection, Applicants’ amendment addresses previous rejection but also introduces numerous inconsistencies to the current claim set and new matter issue. 
In regarding to 35 USC 102(a) (1) rejection, Applicants argue that drawing of ‘249 is different than the instant Application and summarily conclude it does not read into amended claim 1 with “consisting of …”, see pages 7 and 8.
This argument is found not persuasive.
It is not clear which component of ‘249 does not read into Applicants’ amended claim1. On the other hands, Applicants’ claim is not supported and not clear and contradictory to each other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080143002 is cited for a lower baffle disc 22 and an upper baffle disc 24 having a circular outer edge shape and being concave downward, such as a shallow downwardly open cone, that act in cooperation to make an even more tortuous path for chemical precursor leaving the bubbler 10 (Fig. 2, [0023], see also Fig. 8 and frit/filter 18). US 20020121249 teaches heating type trap device (title) with .

US 20050072357 is cited for a tortuous pathway with decreasing cross-section from start 2 to end 3 (Fig. 8B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/KEATH T CHEN/Primary Examiner, Art Unit 1716